Citation Nr: 1137060	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-40 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for loss of feeling/nerve damage of the right arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Columbia South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board video conference hearing was held before the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.  

Additional evidence was submitted in January 2011 along with a waiver of RO consideration.  However, as this appeal is being remanded for further development, the RO will have the opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for loss of feeling/nerve damage of the right arm.  While he is asserting that this disability is directly related to an inservice injury, the Veteran has also claimed that it is secondary to his service-connected scar, right triceps area, without nerve or artery damage.  However, based on review of the record, it appears that further development is necessary with respect to this theory of entitlement.  

Initially, the Board observes that the Veteran was afforded VA examinations in September 2008 and September 2009.  However, neither examination offered an opinion as to whether the Veteran had a right arm nerve injury that was proximately due to or aggravated by his service-connected scar of the right arm.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995).  Under the circumstances, the Board finds that another VA examination should be afforded to the Veteran to determine whether the Veteran has loss of feeling/nerve damage of the right arm that is proximately due to or aggravated by the Veteran's service-connected scar, right triceps area, without nerve or artery damage.

Further, a July 2008 letter was sent to the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.  However, the VCAA letter did not inform the Veteran of the information and evidence necessary for entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310.  Accordingly, the case must also be returned so that sufficient VCAA notice may be provided.   

Lastly, the record shows that the Veteran underwent an EMG/Nerve Conduction Studies (NCS) at the VA on June 30, 2008.  However, while VA treatment records document that this study was done, an actual copy of the EMG/NCS has not been associated with the claims file.  As this evidence is pertinent to the issue on appeal, it must be associated with the claims file.  Further, in support of his claim, the Veteran submitted a January 2011 VA neurology consult.  However, prior to this submission, the most recent VA treatment records associated with the claims file were from July 2009.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from July 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must send VCAA notice to the Veteran informing him of the information and evidence necessary for entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159.

2.  The RO/AMC should take appropriate action to obtain a complete copy of the June 30, 2008 VA EMG/NCS.  

3.  The RO/AMC should take appropriate action to obtain copies of all VA treatment records from July 2009 to the present. 

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the etiology of any currently loss of feeling or nerve damage of the right arm.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has loss of feeling/nerve damage proximately due to, or caused by, the Veteran's service-connected scar, right triceps area, without nerve or artery damage?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has loss of feeling/nerve damage aggravated by the Veteran's service-connected scar, right triceps area, without nerve or artery damage?

A detailed rationale for all opinions expressed should be provided. 

5.  Thereafter, in the interest of avoiding a future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

6.  Once all above development has been accomplished, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


